 



Exhibit 10.37
INTELLECTUAL PROPERTY SECURITY AGREEMENT
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (the “Agreement”), dated as of
August 31, 2007, is made by each of DIGITAL ANGEL CORPORATION, a Delaware
corporation (“DOC”), DIGITAL ANGEL TECHNOLOGY CORPORATION, a Minnesota
corporation (“DATC”) and FEARING MANUFACTURING CO., INC. (“FMC” and together
with DOC and DATC, the “Grantors” and each, a “Grantor”), in favor of KALLINA
CORPORATION (“Lender”).
WHEREAS, pursuant to that certain Security Agreement dated as of the date hereof
by and between Grantors (collectively, the “Borrowers”) and Lender (as from time
to time amended, restated, supplemented or otherwise modified, the “Security
Agreement”), Lender has agreed to provide financial accommodations to the
Borrowers;
WHEREAS, Lender is willing to enter into the Security Agreement, but only upon
the condition, among others, that each Grantor shall have executed and delivered
to Lender this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
Section 1. DEFINED TERMS.
(a) When used herein the following terms shall have the following meanings:
“Copyrights” means all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office, and the right to obtain all renewals of any of the foregoing.
“Copyright Licenses” means all written agreements naming any Grantor as licensor
or licensee, granting any right under any Copyright, including the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
“General Intangibles” shall have the meaning provided thereto in Section 9-102
of the UCC, as amended, restated or otherwise modified from time to time.
“Obligations” Loans, all advances, debts, liabilities, obligations, covenants
and duties owing by each Company and each of its Eligible Subsidiaries to Lender
(or any corporation that directly or indirectly controls or is controlled by or
is under common control with Lender), other than those arising under the
Registration Rights Agreement or the Warrant, of every kind and description
(whether or not evidenced by any note or other instrument and whether or not for
the payment of money or the performance or non-performance of any act), direct
or indirect,

 

 



--------------------------------------------------------------------------------



 



absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, whether existing by operation of law or otherwise
now existing or hereafter arising including any debt, liability or obligation
owing from any Company and/or each of its Eligible Subsidiaries to others which
Lender may have obtained by assignment or otherwise and further including all
interest (including interest accruing at the then applicable rate provided in
the Security Agreement after the maturity of the Loans and interest accruing at
the then applicable rate provided in the Security Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding), charges or
any other payments each Company and each of its Eligible Subsidiaries is
required to make by law or otherwise arising under or as a result of the
Security Agreement, the Ancillary Agreements (other than the Registration Rights
Agreement or the Warrant) or otherwise, together with all reasonable expenses
and reasonable attorneys’ fees chargeable to the Companies’ or any of their
Eligible Subsidiaries’ accounts or incurred by Lender in connection therewith.
“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, and all reissues and extensions of such
letters patent, (b) all applications for letters patent of the United States or
any other county and all divisions, continuations and continuations-in-part
thereof, and (c) all rights to obtain any reissues or extensions of the
foregoing.
“Patent Licenses” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
“Trademarks” means (a) all trademarks, trade names, corporate names, business
names, fictitious business names, trade styles, services marks, logos and other
source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or political subdivision
thereof, or otherwise, and all common-law rights thereto, and (b) the right to
obtain all renewals thereof.
“Trademark Licenses” means, collectively, each agreement, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark.
“UCC” shall have the meaning provided thereto in the Security Agreement.
(b) All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Security Agreement.
Section 2. GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL. To
secure the complete and timely payment of all the Obligations of such Grantor
now or hereafter existing from time to time, each Grantor hereby grants to
Lender a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Collateral”):

 

2



--------------------------------------------------------------------------------



 



(a) all of its Patents and Patent Licenses to which it is a party including
those referred to on Schedule I hereto;
(b) all of its Trademarks and Trademark Licenses to which it is a party
including those referred to on Schedule II hereto;
(c) all of its Copyrights and Copyright Licenses to which it is a party
including those referred to on Schedule III hereto;
(d) all of the Patents, Trademarks and Copyrights identified in Schedule I,
Schedule II and Schedule III, respectively, that are material to its business or
operations, as referred to on Schedule IV hereto, said Schedule IV, together
with updated Schedules I, II and III, to be provided to Lender within 45 days of
the execution of this Agreement;
(e) all reissues, continuations or extensions of the foregoing;
(f) all goodwill of the business connected with the use of, and symbolized by,
each Patent, each Patent License, each Trademark, each Trademark License, each
Copyright and each Copyright License; and
(g) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future (i)
infringement or dilution of any Patent or Patent licensed under any Patent
License, (ii) injury to the goodwill associated with any Patent or any Patent
licensed under any Patent License, (iii) infringement or dilution of any
Trademark or Trademark licensed under any Trademark License, (iv) injury to the
goodwill associated with any Trademark or any Trademark licensed under any
Trademark License, (v) infringement or dilution of any Copyright or Copyright
licensed under any Copyright License, and (vi) injury to the goodwill associated
with any Copyright or any Copyright licensed under any Copyright License.
Section 3. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants
that Grantor does not have any interest in, or title to, any Patent, Trademark
or Copyright except as set forth in Schedule I, Schedule II and Schedule III,
respectively, hereto. Grantor’s Patents, Trademarks and Copyrights are valid and
enforceable, are solely owned by Grantor and there is no claim that the use of
any of them violates the rights of any third person. This Agreement is effective
to create a valid and continuing lien on and perfected security interests in
favor of Lender in all of Grantor’s Patents, Trademarks and Copyrights and such
perfected security interests are enforceable as such as against any and all
creditors of, and purchasers from, Grantor. Upon filing of this Intellectual
Property Security Agreement with the United States Patent and Trademark Office
and the United States Copyright Office and the filing of appropriate financing
statements, all action necessary or desirable to protect and perfect Lender’s
Lien on each Grantor’s Patents, Trademarks and Copyrights shall have been duly
taken, including clearing up any gaps or inaccuracies in the chain of title in
the Patents, Trademarks and Copyrights identified in Schedules I, II and III,
respectively, at the sole cost of Grantor, which action shall take place within
45 days of the execution of this Agreement.

 

3



--------------------------------------------------------------------------------



 



Section 4. COVENANTS. Each Grantor covenants and agrees with Lender that from
and after the date of this Agreement:
(a) Grantor shall notify Lender immediately if it knows or has reason to know
that any application or registration relating to any Patent, Trademark or
Copyright (now or hereafter existing) that is material to the conduct of its
business or operations may become abandoned or dedicated, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any similar foreign
office or agency or any court) regarding Grantor’s ownership of any Patent,
Trademark or Copyright that is material to the conduct of its business or
operations, its right to register the same, or to keep and maintain the same.
(b) In the event Grantor, either directly or through any agent, employee,
licensee or designee, files an application for the registration of any Patent,
Trademark or Copyright with the United States Patent and Trademark Office or the
United States Copyright Office or any similar office or agency after the
effective date of this Agreement, Grantor shall provide Lender written notice
thereof, and, upon request of Lender, Grantor shall execute and deliver a
supplement hereto (in form and substance satisfactory to Lender) to evidence
Lender’s lien on such Patent, Trademark or Copyright, and the General
Intangibles of Grantor relating thereto or represented thereby.
(c) Grantor shall take all commercially reasonable actions necessary or
requested by Lender to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the Patents or
Trademarks (now or hereafter existing) which applications and registrations are
material to the conduct of its business or operations, including, but not
limited to, the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings. Grantor shall also, upon Lender’s request, execute any necessary
documents to evidence Lender’s lien on Grantor’s Patents, Trademarks and
Copyrights.
(d) In the event that any of the Intellectual Property that is material to the
conduct of its business or operations is infringed upon, or misappropriated or
diluted by a third party, Grantor shall notify Lender promptly after Grantor
learns thereof. Grantor shall take all commercially reasonable actions to
protect such Intellectual Property and to seek any and all damages for such
infringement, misappropriation or dilution..
Section 5. SECURITY AGREEMENT. The security interests granted pursuant to this
Agreement are granted in conjunction with the security interests granted to
Lender by each Grantor pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Lender with respect to
the security interest in the Collateral made and granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

4



--------------------------------------------------------------------------------



 



Section 6. REINSTATEMENT. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of such
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
Section 7. INDEMNIFICATION. (A) Each Grantor assumes all responsibility and
liability arising from the use of the Patents, Trademarks and/or Copyrights and
each Grantor hereby indemnifies and holds Lender harmless from and against any
claim, suit, loss, damage or expense (including reasonable attorneys’ fees)
arising out of such Grantor’s operations of its business from the use of the
Patents, Trademarks and/or Copyrights. (B) In any suit, proceeding or action
brought by Lender under any Patent License, Trademark License or Copyright
License for any sum owing thereunder, or to enforce any provisions of such
license, such Grantor will indemnify and keep Lender harmless from and against
all expense, loss or damage suffered by reason of any defense, set off,
counterclaim, recoupment or reduction or liability whatsoever of the obligee
thereunder, arising out of a breach of any Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing to or in favor of such obligee or its successors from such Grantor, and
all such obligations of any Grantor shall be and remain enforceable against and
only against such Grantor and shall not be enforceable against Lender.
Section 8. NOTICES. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give and serve upon any other party any communication
with respect to this Agreement, each such notice, demand, request, consent,
approval, declaration or other communication shall be in writing and shall be
given in the manner, and deemed received, as provided for in the Security
Agreement.
Section 9. TERMINATION OF THIS AGREEMENT. Subject to Section 6 hereof, this
Agreement shall terminate upon payment in full in cash of all Obligations and
irrevocable termination of the Security Agreement.
Section 10. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. It is understood and agreed that if facsimile copies
of this Agreement bearing facsimile signatures are exchanged between the parties
hereto, such copies shall in all respects have the same weight, force and legal
effect and shall be fully as valid, binding, and enforceable as if such signed
facsimile copies were original documents bearing original signature.

 

5



--------------------------------------------------------------------------------



 



[Signature Page to Follow]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Grantor has caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            DIGITAL ANGEL CORPORATION
      By:   /s/ Lorraine M. Breece         Name:   Lorraine M. Breece        
Title:   Vice President, Acting Chief Financial Officer     

            DIGITAL ANGEL TECHNOLOGY CORPORATION
      By:   /s/ Lorraine M. Breece         Name:   Lorraine M. Breece        
Title:   Vice President, Acting Chief Financial Officer     

            FEARING MANUFACTURING CO., INC.
      By:   /s/ Lorraine M. Breece         Name:   Lorraine M. Breece        
Title:   Vice President, Acting Chief Financial Officer     

ACCEPTED and ACKNOWLEDGED by:
KALLINA CORPORATION
By: Laurus Capital Management, LLC, as investment manager
By: /s/ David Grin
Name: David Grin
Title: Principal

 

 